Citation Nr: 0636457	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-00 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to August 
1953 and from August 1953 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in April 2004, when 
it was remanded for medical and service records, as well as 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.


FINDING OF FACT

1.  Prostate cancer was first manifested many years after 
service and is not medically related to the veteran's 
service.  

2.  The veteran did not serve in Vietnam.  


CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in the 
veteran's active duty service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed at that time to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated each based on all the 
evidence in May 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

Referable to the service connection claim, because it is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Malignant tumors or cancer may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In this case, there is no 
competent medical evidence that the veteran's prostate cancer 
was manifested to any degree in the first year after he 
completed his active service.  

Prostate cancer may be presumed to have been incurred during 
the service of a veteran who was exposed to Agent Orange or 
other herbicide agents while serving in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309, 
3.313 (2006).  In this case, there is no claim or evidence of 
service in Vietnam.  

Background

Service medical records for the veteran's first period of 
service show that he complained of a cold and painful 
urination in February 1953.  A urine culture showed sparse 
growth of staph albus.  A possible cystitis was considered.  
A March 1953 urine culture had medium growth of non-hemolytic 
strep.  

When the veteran was examined for release from service, in 
August 1953, his genitourinary system was normal and his 
urinalysis was negative.  

When the veteran re-entered service, in August 1953, he was 
again examined and his genitourinary system was normal with 
negative urinalysis.  

He experienced a nonspecific urethritis in January 1954.  
Urinalysis was abnormal, loaded with white blood cells.  A 
urethral smear grew out a gram positive cocobacillar flora.  
He was treated with antibiotics.  The veteran was seen for 
other conditions in February and April 1954, without further 
urinary complaints.  

The veteran was examined for discharged and reenlistment in 
August 1957 and April 1960, and for overseas duty in February 
1962.  On each examination, his genitourinary system was 
normal with a negative urinalysis.  

In May 1963, there was a complaint of severe burning on 
urination of two weeks duration.  The veteran reported that 
it was a condition he had many times.  He also complained of 
flatus, belching and heartburn for the last 3 to 4 months.  
Urinalysis was negative.  On further interview, it came out 
that the urinary symptoms only occurred at times.  Further 
observation was recommended.  

In September 1963, the veteran again complained of having too 
much gas as well as a burning sensation in the urethra after 
urination.    

There was a complaint of burning on urination in October 
1964.  Urinalysis did not disclose any abnormality.  A week 
later the veteran was noted to be doing well.  However, later 
that month, he again complained of recurrent burning at the 
end of urination.  He said he had it off and on since 1951.  
Examination showed his prostate to be enlarged and tender and 
the impression was prostatitis.  On several prostate massages 
in October 1964, the gland was noted to be tender.  In 
November 1964, it was very much improved.  In December 1964, 
it was tender, but not as much as before.  There were further 
prostate massages in January 1965.  

In February 1965, the veteran complained of pain and trouble 
voiding.  

In June 1965, urinalysis was negative.  An impression of 
chronic prostatitis was noted.  The prostate was massaged 
several times in June and July 1965.  

In October 1965, the veteran complained that his urine was 
white.  He thought it represented prostatitis.  Urinalysis 
was normal, although prostate secretion showed a few pus 
cells.  It was concluded that no treatment was necessary.  

There were no further urinary complaints recorded in the 
service medical records.  On discharge and re-enlistment 
examination in May 1966, and on retirement examination in 
July 1968, the veteran's genitourinary system was normal.  

The next record of prostate complaints came in October 1977, 
almost 9 years after the veteran completed his active 
service.  As a retiree, he was seen at a service department 
facility.  He gave a history of burning on urination when he 
had not been drinking much fluid.  There was no discharge.  
Dysuria was noted.  Examination disclosed the prostate to be 
2+ enlarged, boggy, and tender.  The impression was acute 
prostatitis.  Similar symptoms were noted in November 1977, 
although it was recorded that the veteran was slightly 
better.  In January 1978, it was reported that the veteran 
was better and the dysuria had abated.  Alcohol at Christmas 
time had made his symptoms worse, but they were currently 
okay.  His prostate was 11/2+ enlarged and still tender.  

In October 1979, there was a complaint of nocturia and a weak 
stream.  There was benign prostatic hypertrophy (BPH) with 2+ 
enlargement.  

Urology clinic notes dated in September 1980 and February 
1982 indicate the veteran was asymptomatic.  

In October 1983, there were complaints of nocturia and 
dysuria.  Examination revealed a small urethral meatus.  The 
prostate was 1-2+, without nodularity; however, it was 
moderately tender.  The impression was meatal stenosis and 
prostatitis.  A meatotomy was performed without 
complications.  On follow-up at the urology clinic in August 
1984, the veteran was doing well with no voiding symptoms.  

There was a complaint of nocturia and urethral discharge in 
March 1986.  The prostate was 2-3+ enlarged and moderately 
tender.  The impression was urethritis and prostatitis.  

Urology clinic notes dated in April 1985 and September 1985 
show the veteran had no complaints.  

In January 1986, the veteran complained of dysuria and 
nocturia, especially when he had a beer or two.  His prostate 
was soft and tender.  The assessment was possible 
prostatitis.  In November 1987, the veteran was doing well, 
although his prostate was 2+ and soft.  

In August 1988, the veteran reported nocturia and dysuria.  
His prostate was 1-2+, soft and slightly tender.  He was 
considered to be doing okay.  In February 1989, the veteran 
again reported nocturia.  His prostate was 1+ enlarged and 
soft, without nodules.  The assessment was that the veteran 
was doing well.  In June 1990, there were no voiding problems 
and the prostate was 2+ and smooth.  In September 1991, 
symptoms of nocturia were stable and the prostate was 1-2+.  

Tests for prostate screening antigen (PSA) had results of 2.7 
in October 1991, 6.7 in August 1992, and 10.5 in November 
1992.  An ultra sound study and biopsy in October 1992 were 
negative for a cancer tumor, showing only hyperplasia.  PSA 
test results were 2.7 in April 1993, 3.58 in October 1994, 
and 4.44 in October 1998.  

In March 2001, the veteran's PSA was reported to be 6.47.  A 
biopsy was done.  Pathology studies led to an April 2001 
diagnosis of adenocarcinoma.  The cancer was treated with 
radiation from June to August 2001.  

The report of the November 2001 VA genitourinary examination 
shows the veteran gave a history of carcinoma of the prostate 
being diagnosed 6 months earlier on needle biopsy.  He was 
treated with radiation.  Currently, he was stable and felt 
well with diarrhea and mucous.  He had night frequency, 
normal urinary flow and no dysuria.  Examination disclosed a 
fixed mildly enlarged prostate.  The diagnosis was 
adenocarcinoma of the prostate, status post radiotherapy.  

The veteran had another VA genitourinary examination in April 
2005.  The medical records and claims folder were reviewed.  
The veteran's history was discussed.  The veteran continued 
to have frequency, nocturia, a spray stream, mild dysuria, 
and dribbling.  He had not required treatment since the 
radiation.  Examination of the rectum was painful due to a 
lesion left by the radiation and the examiner could not 
describe the prostate.  The PSA was 1.33 and urinalysis was 
negative.  The diagnosis was carcinoma of the prostate, 
status post radiotherapy.  The clinician expressed the 
opinion that he could not relate the veteran's cancer of the 
prostate to active service or to the findings recorded in 
service.  

In December 2005, a private physician reported that 
colonoscopy disclosed radiation proctitis.  

On the March 2006 VA examination, the veteran's medical 
records and claims folder were reviewed.  The examining 
physician explained that the etiology of carcinoma of the 
prostate was not known, so it could not be related to the 
veteran's active service or to the complaints described in 
the record.  Examination resulted in diagnoses of: erectile 
dysfunction, post radiation; radiation proctitis; and 
carcinoma of the prostate, status post radiation, less likely 
than not related to active service or related to complaints 
in the veteran's record.  

Analysis

There is no competent medical evidence of prostate cancer 
during the veteran's active service, or within a year after 
he completed his active service.  There is no competent 
medical opinion evidence linking the veteran's prostate 
cancer to his active service or to the genitourinary symptoms 
he had during service.  Nevertheless, the veteran feels that 
prostate symptoms during service resulted in the prostate 
cancer found many years after he completed his active 
service.  As a lay witness, he does not have the medical 
training and experience to link the symptoms in service to 
the post service cancer.  38 C.F.R. § 3.159, see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) quoting Frye v. 
United States, 293 F.2d 1013, 1014 (1923).  There is no 
competent medical evidence which would indicate a causal 
relationship just because the same organ is involved.  

As there was no competent medical opinion as to the 
relationship of the prostate cancer to the prostate symptoms 
in service, the Board remanded for a medical opinion based on 
all available medical records.  Records were obtained and 
reviewed by the examining physician.  The resultant medical 
opinion is against a connection between the symptoms in 
service and the cancer diagnosis many years later.  As this 
is the only competent medical opinion on the relationship of 
the cancer to service, it forms a preponderance of competent 
evidence and this preponderance of evidence is against the 
claim.  As the preponderance of the evidence is against the 
veteran's claim for service connection for prostate cancer, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


